
	

113 HR 2579 RH: Government Employee Accountability Act
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 134
		113th CONGRESS
		1st Session
		H. R. 2579
		[Report No.
		  113–186]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 28, 2013
			Mr. Kelly of
			 Pennsylvania (for himself, Mr.
			 Marino, Mr. Renacci,
			 Mr. Griffin of Arkansas,
			 Mr. Roskam,
			 Mr. Young of Indiana,
			 Mr. Farenthold,
			 Mr. Denham,
			 Mr. Gosar,
			 Mr. Barletta,
			 Mr. Benishek,
			 Mr. Thompson of Pennsylvania,
			 Mr. Amodei,
			 Mr. Gerlach,
			 Mr. Paulsen,
			 Mr. Hensarling,
			 Mrs. Blackburn,
			 Mr. Brooks of Alabama,
			 Mr. Calvert,
			 Mr. Reed, Mr. Johnson of Ohio, and
			 Mr. Austin Scott of Georgia)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		
			July 31, 2013
			Additional sponsors: Mr.
			 Collins of New York, Mr.
			 Womack, Mr. McClintock,
			 Mr. Kingston,
			 Mr. Westmoreland,
			 Mr. Nugent,
			 Mr. Cramer,
			 Mr. Broun of Georgia,
			 Mrs. Miller of Michigan,
			 Mr. Pearce,
			 Mr. Crawford,
			 Mr. McCaul,
			 Mr. Mullin,
			 Mr. Lankford,
			 Mr. Gingrey of Georgia,
			 Mr. Fitzpatrick,
			 Mr. Webster of Florida,
			 Mr. Rokita, and
			 Mrs. Walorski
		
		
			July 31, 2013
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on June 28, 2013
		
		
			
		
		A BILL
		To amend title 5, United States Code, to
		  provide for investigative leave requirements with respect to Senior Executive
		  Service employees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Government Employee Accountability
			 Act.
		2.Suspension for 14 days
			 or less for Senior Executive Service employeesParagraph (1) of section 7501 of title 5,
			 United States Code, is amended to read as follows:
			
				(1)employee means—
					(A)an individual in the
				competitive service who is not serving a probationary or trial period under an
				initial appointment or who has completed 1 year of current continuous
				employment in the same or similar positions under other than a temporary
				appointment limited to 1 year or less; or
					(B)a career appointee in the
				Senior Executive Service who—
						(i)has completed the
				probationary period prescribed under section 3393(d); or
						(ii)was covered by the
				provisions of subchapter II of this chapter immediately before appointment to
				the Senior Executive Service;
				and
						.
		3.Investigative leave and
			 termination authority for Senior Executive Service employees
			(a)In
			 generalChapter 75 of title
			 5, United States Code, is amended by adding at the end the following:
				
					VIInvestigative leave for
				Senior Executive Service employees
						7551.DefinitionsFor the purposes of this subchapter—
							(1)employee
				has the meaning given such term in section 7541; and
							(2)investigative leave means a
				temporary absence without duty for disciplinary reasons, of a period not
				greater than 90 days.
							7552.Actions
				coveredThis subchapter
				applies to investigative leave.
						7553.Cause and
				procedure
							(a)(1)Under regulations prescribed by the Office
				of Personnel Management, an agency may place an employee on investigative
				leave, without loss of pay and without charge to annual or sick leave, only for
				misconduct, neglect of duty, malfeasance, or misappropriation of funds.
								(2)If an agency determines, as prescribed in
				regulation by the Office of Personnel Management, that such employee’s conduct
				is flagrant and that such employee intentionally engaged in such conduct, the
				agency may place such employee on investigative leave under this subchapter
				without pay.
								(b)(1)At the end of each 45-day period during a
				period of investigative leave implemented under this section, the relevant
				agency shall review the investigation into the employee with respect to the
				misconduct, neglect of duty, malfeasance, or misappropriation of funds.
								(2)Not later than 5 business
				days after the end of each such 45-day period, the agency shall submit a report
				describing such review to the Committee on Oversight and Government Reform of
				the House of Representatives and the Committee on Homeland Security and
				Governmental Affairs of the Senate.
								(3)At the end of a period of
				investigative leave implemented under this section, the agency shall—
									(A)remove an employee placed
				on investigative leave under this section;
									(B)suspend such employee
				without pay; or
									(C)reinstate or restore such
				employee to duty.
									(4)The agency may extend the
				period of investigative leave with respect to an action under this subchapter
				for an additional period not to exceed 90 days.
								(c)An employee against whom an action covered
				by this subchapter is proposed is entitled to, before being placed on
				investigative leave under this section—
								(1)at least 30 days’ advance written notice,
				stating specific reasons for the proposed action, unless—
									(A)there is reasonable cause
				to believe that the employee has committed a crime for which a sentence of
				imprisonment can be imposed; or
									(B)the agency determines, as prescribed in
				regulation by the Office of Personnel Management, that the employee’s conduct
				with respect to which an action covered by this subchapter is proposed is
				flagrant and that such employee intentionally engaged in such conduct;
									(2)a reasonable time, but not less than 7
				days, to answer orally and in writing and to furnish affidavits and other
				documentary evidence in support of the answer;
								(3)be represented by an attorney or other
				representative; and
								(4)a written decision and specific reasons
				therefor at the earliest practicable date.
								(d)An agency may provide, by regulation, for a
				hearing which may be in lieu of or in addition to the opportunity to answer
				provided under subsection (c)(2).
							(e)An employee against whom
				an action is taken under this section is entitled to appeal to the Merit
				Systems Protection Board under section 7701.
							(f)Copies of the notice of proposed action,
				the answer of the employee when written, and a summary thereof when made
				orally, the notice of decision and reasons therefor, and any order effecting an
				action covered by this subchapter, together with any supporting material, shall
				be maintained by the agency and shall be furnished to the Merit Systems
				Protection Board upon its request and to the employee affected upon the
				employee’s request.
							VIIRemoval of Senior
				Executive Service employees
						7561.DefinitionFor purposes of this subchapter, the term
				employee has the meaning given such term in section 7541.
						7562.Removal of Senior
				Executive Service employees
							(a)Notwithstanding any other provision of law
				and consistent with the requirements of subsection (b), the head of an agency
				may remove an employee for serious neglect of duty, misappropriation of funds,
				or malfeasance if the head of the agency—
								(1)determines that the employee knowingly
				acted in a manner that endangers the interest of the agency mission;
								(2)considers the removal to be necessary or
				advisable in the interests of the United States; and
								(3)determines that the procedures prescribed
				in other provisions of law that authorize the removal of such employee cannot
				be invoked in a manner that the head of an agency considers consistent with the
				efficiency of the Government.
								(b)An employee may not be removed under this
				section—
								(1)on any basis that would
				be prohibited under—
									(A)any provision of law
				referred to in section 2302(b)(1); or
									(B)paragraphs (8) or (9) of
				section 2302(b); or
									(2)on any basis, described
				in paragraph (1), as to which any administrative or judicial proceeding—
									(A)has been commenced by or
				on behalf of such employee; and
									(B)is pending.
									(c)An employee removed under this section
				shall be notified of the reasons for such removal. Within 30 days after the
				notification, the employee is entitled to submit to the official designated by
				the head of the agency statements or affidavits to show why the employee should
				be restored to duty. If such statements and affidavits are submitted, the head
				of the agency shall provide a written response, and may restore the employee’s
				employment if the head of the agency chooses.
							(d)Whenever the head of the agency removes an
				employee under the authority of this section, the head of the agency shall
				notify Congress of such termination, and the specific reasons for the
				action.
							(e)An employee against whom
				an action is taken under this section is entitled to appeal to the Merit
				Systems Protection Board under section 7701 of this title.
							(f)Copies of the notice of proposed action,
				the answer of the employee when written, and a summary thereof when made
				orally, the notice of decision and reasons therefor, and any order effecting an
				action covered by this subchapter, together with any supporting material, shall
				be maintained by the agency and shall be furnished to the Merit Systems
				Protection Board upon its request and to the employee affected upon the
				employee’s request.
							(g)A removal under this section does not
				affect the right of the employee affected to seek or accept employment with any
				other department or agency of the United States if that employee is declared
				eligible for such employment by the Director of the Office of Personnel
				Management.
							(h)The authority of the head of the agency
				under this section may not be
				delegated.
							.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 75 of title 5, United States Code, is
			 amended by adding at the end the following:
				
					
						Subchapter VI—Investigative leave for Senior
				Executive Service employees
						7551. Definitions.
						7552. Actions covered.
						7553. Cause and procedure.
						Subchapter VII—Removal of Senior Executive
				Service employees
						7561. Definition.
						7562. Removal of Senior Executive Service
				employees.
					
					.
			4.Suspension of Senior
			 Executive Service employeesSection 7543 of title 5, United States Code,
			 is amended—
			(1)in subsection (a), by inserting
			 misappropriation of funds, after malfeasance,;
			 and
			(2)in subsection (b), by
			 amending paragraph (1) to read as follows:
				
					(1)at least 30 days’ advance written notice,
				stating specific reasons for the proposed action, unless—
						(A)there is reasonable cause
				to believe that the employee has committed a crime for which a sentence of
				imprisonment can be imposed; or
						(B)the agency determines, as prescribed in
				regulation by the Office of Personnel Management, that the employee’s conduct
				with respect to which an action covered by this subchapter is proposed is
				flagrant and that such employee intentionally engaged in such
				conduct;
						.
			5.Misappropriation of
			 funds amendments
			(a)Reinstatement in the
			 Senior Executive ServiceSection 3593 of title 5, United States
			 Code, is amended—
				(1)in subsection (a)(2), by inserting
			 misappropriation of funds, after malfeasance,;
			 and
				(2)in subsection (b), by
			 striking or malfeasance and inserting malfeasance, or
			 misappropriation of funds.
				(b)Placement in other
			 personnel systemsSection 3594(a) of title 5, United States Code,
			 is amended by striking or malfeasance and inserting
			 malfeasance, or misappropriation of funds.
			
	
		July 31, 2013
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
